DETAILED ACTION
Claims 1-17 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Objections
Regarding Claim 11, line 3, it appears that the language “(12)” should be removed.
Regarding Claim 12, lines 2 and 3, it appears that the language “the outside” and “the inner” should be changed to “an outside” and “an inner,” respectively. 
Regarding Claim 13, line 1, it appears that the language “the mentioned” should be changed to “the” or “said.”
Regarding Claim 15, line 3, it appears that the language “the inner” should be changed to “an inner.”
Regarding Claim 17, line 2, it appears that the language “in contact” should be changed to “into contact.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, regarding Claim 1, line 3, it is not clear how the “elastomeric body” can be said to be “defining a push button.”
Regarding Claim 1, line 7, it is not clear what is meant by the term “component.”  Furthermore, the “component” does not appear to be identified in the drawings (and, if not, should be identified in response to this Office Action).
Regarding Claim 1, line 12, it is not clear what is meant by the term “elements.”  Furthermore, such elements do not appear to be identified in the drawings (and, if not, should be identified in response to this Office Action).
Regarding Claim 1, the last line, it is not clear what is meant by the term “affecting.”  
Regarding Claim 2, the last line, it is not clear what is meant by the term “tightly.”  
Regarding Claim 6, line 5, it is not clear what is meant by the language “assuring its waterproofness.”
Regarding Claim 11, line 2, it is not clear what is meant by the language “is side.”
Regarding Claim 11, the last line, there is no antecedent basis for the language “insulated electrical conductors.”
Regarding Claim 17, line 2, there is no antecedent basis for the term “protection.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Gao (U.S. Pat. No. 9,520,253) and Kitahara et al. (U.S. Pat. No. 8,575,506) each disclose a waterproof button utilizing an elastomeric member but do not disclose the claimed protective frame, among other things.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833